DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 10/15/2021. Claims 1-20 are presented for examination. 

Claim Rejections - 35 U.S.C. 112
2.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claim 2 recites the limitation “the learning resource table of content selector”. Claim 2 depends on claim 1, which does not recite a "learning resource table of content”, or a “learning resource table of content selector”. This limitation is introduced in dependent claim 5. There is insufficient antecedent basis for this limitations in the claim. This limitation will be interpreted as “the selector”. Appropriate correction is required. 


Claims Objections
3.	Claim 15 is objected to because it contains the following informalities. 
Claim 15 is missing the final period. Appropriate correction is required. 

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Patent Application 20180121496) in view of Taxier et al (U.S. Patent Application 20180350254). 
Regarding claims 1 and 12, Hayes et al teaches a system comprising: 
a database storing: a plurality of learning resources (i.e. the server has a database storing learning information (FIG. 2 and par. 37)); and 
the database mapping content corresponding to each of the plurality of learning resources to at least one learning objective (i.e. mapping learning objectives in a database (par. 1, 3). The corpus of learning objectives, grammar points, and/or vocabulary items may be indexed and mapped in such a way that a user may be presented, for example, with a learning objective that includes relationships with grammar points or vocabulary reflecting the search criteria selected by the user (par. 26). The learning objective data is mapped to resources in a structured data file (par. 52)); 
at least one processor in communication with the database, the processor programmed to execute instructions within a memory which, when executed, cause the system to: 
generate a graphical user interface (GUI) for selecting from the plurality of learning outcome (i.e. the client has a User Interface (FIG. 2 element 104 and par. 32)); 
automatically generate, for display on the GUI, a menu comprising a learning outcome framework selector; 
receive, via the GUI, a selection of the learning outcome framework selector (i.e. use tabs for categories such as “Learning Objectives”, “Vocabulary”, “Grammar” (FIG. 4 and par. 23)); 
automatically generate, for display on the GUI, a first plurality of learning objectives (i.e. display dropdown menus for selecting learning objectives criteria, such as “Type of Learner”, “Skill” (FIG. 4 and par. 81-85). The user can select a “Grammatical Category” from a dropdown menu (FIG. 5 and par. 24)); 
receive, via the GUI, a selection of a first learning objective of the plurality of learning objectives (i.e. the user selects entries in the drop-down menus (FIG. 5)); and 
automatically generate, for display on the GUI, at least one learning resource content associated in the database with the first learning resource and the first learning objective (i.e. display vocabulary resources associated with the selected learning objectives (FIG. 5 and par. 24). Data objects, e.g. documents, associated with the selected learning objectives are displayed (FIG. 5 and par. 91). Data and links associated with the resulting learning objectives are displayed (par. 98)).  
Hayes et al doesn’t expressly teach generate a graphical user interface (GUI) for selecting from the plurality of learning resources; 
receive, via the GUI, a selection of a first learning resource of the plurality of learning resources; 
automatically generate a framework menu for selecting a first learning framework from the plurality of learning outcome frameworks; 
receive, via the GUI, a selection of the first learning outcome framework.  
Taxier et al teaches 
a database storing: a plurality of learning resources (i.e. store a core content course in the database. The core content comprises a plurality of sections (FIG. 5 step 500 and par. 32-33)); and 
generate a graphical user interface (GUI) for selecting from the plurality of learning resources and the plurality of learning outcome frameworks; 
receive, via the GUI, a selection of a first learning resource of the plurality of learning resources (i.e. generate a table of contents for the course and transmit to client device (FIG. 8 step 820 and par. 70)); 
automatically generate a framework menu for selecting a first learning framework from the plurality of learning outcome frameworks (i.e. display selection buttons for multiple categories for the course (FIG. 10). The learning objectives may be the learning objectives of the class, learning objectives for the majors and/or minors of the students in the class, learning objectives in an external framework for the students, learning objectives for 21st century skills and/or learning objectives of the learning institution offering the course (par. 63)); 
receive, via the GUI, a selection of the first learning outcome framework (i.e. the user selects a category (FIG. 11)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Taxier et al to display a GUI for selecting from the plurality of learning resources and the plurality of learning outcome frameworks, because doing so would provide a customized GUI for the user (par. 2).


Regarding claim 2, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein each of the learning resource table of content selector and the learning framework selector comprise a tab on the GUI (i.e. use tabs for categories such as “Learning Objectives”, “Vocabulary”, “Grammar” (FIG. 4 and par. 23)).  


Regarding claim 3, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein the menu for selecting a first learning framework from the plurality of learning outcome frameworks comprises a dropdown menu (i.e. use dropdown menus such as “Type of Learner”, “Skill”, for selecting learning objective criteria (FIG. 4 and par. 81-85)).  


Regarding claim 7, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein each of the learning objectives is associated with a selectable sub-objective selection component, and wherein the system is further programmed to, upon receipt a selection of the sub-objective selection component, automatically display the sub-objectives corresponding to the associated learning objective (i.e. the learning objective menus can have sub-menus (FIG. 5 and par. 83, 85)).  


Regarding claim 8, Hayes et al and Taxier et al teach the system of claim 7. Hayes et al further teaches wherein a content corresponding to a selected learning objective or a selected sub-objective is displayed upon receiving the selection (i.e. display vocabulary resources associated with the selected learning objectives (FIG. 5 and par. 24). Data objects, e.g. documents, associated with the selected learning objectives are displayed (FIG. 5 and par. 91). Data and links associated with the resulting learning objectives are displayed (par. 98)).  


Regarding claims 9 and 13, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein the instructions further cause the system to: 
receive a selection of the first learning objective; 
automatically generate, for display on the GUI, a plurality of learning sub-objectives; 
receive a selection of a learning sub-objective in the plurality of learning sub-objectives; and 
automatically generate, for display on the GUI, a second content associated in the database with the first learning resource and the first learning sub-objective (i.e. the learning objective menus can have sub-menus (FIG. 5 and par. 83, 85)).  


Regarding claim 10, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein the processor comprises a server in communication with a network (i.e. a server communicates via a network (FIG. 2 and par. 3)).  


Regarding claim 11, Hayes et al and Taxier et al teach the system of claim 10. Hayes et al further teaches wherein the processor is programmed to transmit the GUI to a client device in communication with the network (i.e. the server transmits the UI info to the client (FIG. 2 and par. 4)).  


Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al in view of Taxier et al, and further in view of Wolter (U.S. Patent Application 20120226976). 
Regarding claim 4, Hayes et al and Taxier et al teach the system of claim 1. Hayes et al further teaches wherein the at least one learning resource outcome comprises a plurality of learning resource outcomes (i.e. display vocabulary resources associated with the selected learning objectives (FIG. 5 and par. 24). Data objects, e.g. documents, associated with the selected learning objectives are displayed (FIG. 5 and par. 91). Data and links associated with the resulting learning objectives are displayed (par. 98)).  
Hayes et al and Taxier et al don’t expressly teach the system automatically generates GUI element enabling the user to page through the plurality of learning resource contents.
Wolter teaches the system automatically generates GUI element enabling the user to page through the plurality of learning resource contents (i.e. the user can scroll text using buttons (FIG. 3 element 318 and par. 38)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wolter to automatically generate GUI element enabling the user to page through the plurality of learning resource contents, because doing so would provide a method to scroll text across a small screen, such as a phone screen, in a continuous serial stream (par. 1).


Regarding claims 5 and 14, Hayes et al and Taxier et al teach the system of claim 1, but they don’t expressly teach wherein the menu comprising the learning outcome framework selector further comprises a learning resource table of contents selector.
Wolter teaches wherein the menu comprising the learning outcome framework selector further comprises a learning resource table of contents selector (i.e. the user presses the Table of Contents button “TOC” to display the table of contents (FIG. 3 element 308 and par. 43)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wolter to use a learning resource table of contents selector, because doing so would allow the user to jump to specific locations within a document as applicable (par. 43).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al in view of Taxier et al and in view of Wolter, and further in view of Wen et al. 
Regarding claims 6 and 15, Hayes et al and Taxier et al and Wolter teach the system of claim 5, but Hayes et al and Taxier et al don’t expressly teach receive a selection of the learning resource table of contents selector, and to automatically display of table of contents corresponding to the first learning resource.
Wolter teaches receive a selection of the learning resource table of contents selector, and to automatically display of table of contents corresponding to the first learning resource (i.e. the user presses the Table of Contents button “TOC” to display the table of contents (FIG. 3 element 308 and par. 43)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wolter to automatically display of table of contents corresponding to the first learning resource when the learning resource table of contents selector is used, because doing so would allow the user to jump to specific locations within a document as applicable (par. 43).
Hayes et al and Taxier et al and Wolter don’t expressly teach visually highlight at least a portion of the table of contents that includes learning resource content that corresponds to a learning objective corresponding to the first learning objective framework.
Wen et al teaches visually highlight at least a portion of the GUI that includes contact information that corresponds to a favorite contact of the user (i.e. phone contacts are represented by circles. The size of the circle depends on the favorite status of the contact, i.e. contacts that are called more frequently are represented by bigger circles (FIG. 6 and par. 34)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to visually highlight at least a portion of the table of contents that includes learning resource content that corresponds to a learning objective corresponding to the first learning objective framework, because doing so would provide feedback to the user indicating which learning resources have strong correlations with the learning objectives.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al in view of Taxier et al and in view of Wen et al (U.S. Patent Application 20100062753). 
Regarding claim 16, Hayes et al teaches a system comprising: 
a database storing: 
at least one learning resource (i.e. the server has a database storing learning information (FIG. 2 and par. 37)); and 
a plurality of learning outcomes, the database mapping at least one learning resource to a corresponding learning outcome (i.e. mapping learning objectives in a database (par. 1, 3). The corpus of learning objectives, grammar points, and/or vocabulary items may be indexed and mapped in such a way that a user may be presented, for example, with a learning objective that includes relationships with grammar points or vocabulary reflecting the search criteria selected by the user (par. 26). The learning objective data is mapped to resources in a structured data file (par. 52)); 
a processor executing instructions within a memory which, when executed, cause the system to: 
generate a graphical user interface (GUI), including GUI controls for selecting one of the plurality of learning outcome (i.e. the client has a User Interface (FIG. 2 element 104 and par. 32). Use tabs for categories such as “Learning Objectives”, “Vocabulary”, “Grammar” (FIG. 4 and par. 23)); 
execute a first database command selecting, from the database, the plurality of learning objectives (i.e. dropdown menus for selecting learning objectives criteria, such as “Type of Learner”, “Skill” (FIG. 4 and par. 81-85). The user can select a “Grammatical Category” from a dropdown menu (FIG. 5 and par. 24)); 
automatically generate, for display on the GUI, a table correlating the plurality of learning objectives corresponding to the first learning outcome framework to a plurality of sections of the first learning resource (i.e. display vocabulary resources associated with the selected learning objectives (FIG. 5 and par. 24). Data objects, e.g. documents, associated with the selected learning objectives are displayed (FIG. 5 and par. 91). Data and links associated with the resulting learning objectives are displayed (par. 98)).  
Hayes et al doesn’t expressly teach the at least one learning resource divided into a plurality of sections; and 
a plurality of learning outcome frameworks, each of the learning outcome frameworks comprising a plurality of learning outcomes; 
receive, via the GUI controls, a selection of a first learning outcome framework of the plurality of learning outcome frameworks; 
the plurality of learning objectives corresponding to the selected learning outcome framework.
Taxier et al teaches a system comprising: 
a database storing: 
at least one learning resource, the at least one learning resource divided into a plurality of sections (i.e. store a core content course in the database. The core content comprises a plurality of sections (FIG. 5 step 500 and par. 32-33)); and 
a plurality of learning outcome frameworks, each of the learning outcome frameworks comprising a plurality of learning outcomes; 
a processor executing instructions within a memory which, when executed, cause the system to: 
generate a graphical user interface (GUI), including GUI controls for selecting one of the plurality of learning outcome frameworks (i.e. display selection buttons for multiple categories for the course (FIG. 10). The learning objectives may be the learning objectives of the class, learning objectives for the majors and/or minors of the students in the class, learning objectives in an external framework for the students, learning objectives for 21st century skills and/or learning objectives of the learning institution offering the course (par. 63)); 
receive, via the GUI controls, a selection of a first learning outcome framework of the plurality of learning outcome frameworks (i.e. the user selects a category (FIG. 11)); 
automatically generate, for display on the GUI, a table corresponding to plurality of sections of the first learning resource (i.e. generate a table of contents for the course and transmit to client device (FIG. 8 step 820 and par. 70)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Taxier et al to display a GUI for selecting from the plurality of learning resources and the plurality of learning outcome frameworks, because doing so would provide a customized GUI for the user (par. 2).
Hayes et al and Taxier et al don’t expressly teach the table including graphic indicators illustrating a correlation between each of the plurality of the learning objectives and at least a section of the first learning resource.
Wen et al teaches graphic indicators illustrating a correlation between each of the plurality of the contacts and the user (i.e. phone contacts are represented by circles. The more often a contact is communicated with, the bigger a graphical representation or image of the contact on the display becomes (FIG. 6 and par. 34). Examiner note: The size of the circle depends on the favorite status of the contact, i.e. contacts that are called more frequently are represented by bigger circles).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to use graphic indicators illustrating a correlation between each of the plurality of the learning objectives and at least a section of the first learning resource, because doing so would provide feedback to the user indicating which learning resources have strong correlations with the learning objectives, also they are more noticeable to a user and easier to touch (par. 34).


Regarding claim 17, Hayes et al and Taxier et al and Wen et al teach the system of claim 16, including a correlation between the learning objective and the corresponding section of the learning resource, but Hayes et al and Taxier et al don’t expressly teach wherein the graphic indicators comprise geometric shapes, and wherein a size of the geometric shape varies based on the level of correlation between the learning objective and the corresponding section of the learning resource.
Wen et al teaches wherein the graphic indicators comprise geometric shapes, and wherein a size of the geometric shape varies based on the level of correlation between the contact and the user (i.e. phone contacts are represented by circles. The more often a contact is communicated with, the bigger a graphical representation or image of the contact on the display becomes (FIG. 6 and par. 34)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to use a size of the geometric shape that varies based on the level of correlation between the learning objective and the corresponding section of the learning resource, because doing so would provide feedback to the user indicating which learning resources have strong correlations with the learning objectives, also they are more noticeable to a user and easier to touch (par. 34).


Regarding claim 18, Hayes et al and Taxier et al and Wen et al teach the system of claim 16, including a correlation between the learning objective and the corresponding section of the learning resource, but they don’t expressly teach wherein the graphic indicator comprises a calculated percentage value of correlating the learning outcome to the corresponding section of the learning resource.
Wen et al teaches wherein the graphic indicator comprises a calculated percentage value of correlating the contact to the user (i.e. the size of the phone contact icon is directly proportional with the favorite status of the contact, i.e. contacts that are called more frequently are represented by bigger circles (FIG. 6 and par. 34). Examiner note: the size of the contact icon is directly proportional with the favorite status of the contact, i.e. it is a calculated correlation).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to use a graphic indicator that comprises a calculated percentage value of correlating the learning outcome to the corresponding section of the learning resource, because doing so would provide feedback to the user indicating which learning resources have strong correlations with the learning objectives, also they are more noticeable to a user and easier to touch (par. 34).


Regarding claim 19, Hayes et al and Taxier et al and Wen et al teach the system of claim 16, but Hayes et al and Wen et al don’t expressly teach wherein the learning resource corresponds to a text and the sections correspond to chapters in the text.
Taxier et al teaches wherein the learning resource corresponds to a text and the sections correspond to chapters in the text (i.e. the core content may be broken down into any number of desired sections. A section may represent chapters, pages, paragraphs (par. 4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Taxier et al to use text and text chapters as learning resources, because doing so would provide a customized GUI for the user (par. 2).


Regarding claim 20, Hayes et al and Taxier et al and Wen et al teach the system of claim 16, including a correlation between the learning outcome framework and the learning resource, but they don’t expressly teach wherein the GUI controls for selecting one of the plurality of learning outcome frameworks for comparison to the at least one learning resource are visually highlighted to provide an indication of a level of overlap between the learning resource and the learning outcome framework.
Wen et al teaches wherein the GUI controls for selecting one of the plurality of contacts are visually highlighted to provide an indication of a level of overlap between the user and the contact (i.e. phone contacts are represented by circles. The size of the circle depends on the favorite status of the contact, i.e. contacts that are called more frequently are represented by bigger circles (FIG. 6 and par. 34)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wen et al to use GUI controls for selecting one of the plurality of learning outcome frameworks for comparison to the at least one learning resource that are visually highlighted to provide an indication of a level of overlap between the learning resource and the learning outcome framework, because doing so would provide feedback to the user indicating which learning resources have strong correlations with the learning objectives, also they are more noticeable to a user and easier to touch (par. 34).

Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
October 19, 2022